MEMORANDUM OPINION

No. 04-08-00715-CR

Mayra Alejandra RODRIGUEZ,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No.1, Bexar County, Texas
Trial Court No. 232085
Honorable Al Alonso, Judge Presiding

Opinion by: 	Marialyn Barnard, Justice

Sitting: 	Rebecca Simmons, Justice
		Steven C. Hilbig, Justice
		Marialyn Barnard, Justice

Delivered and Filed:   July 22, 2009

AFFIRMED
	Mayra Alejandra Rodriguez was convicted of assault - bodily injury.  On appeal, Mayra
challenges the legal and factual sufficiency of the evidence to support her conviction.  We affirm the
trial court's judgment.


Background
	On September 4, 2007, Griselda Rodriguez and her sister Mayra drove to the home owned
by complainant, Amalia Salas.   Amalia was inside with her husband Armando Saucedo and her son
Juan Rodriguez. 
	Armando had been involved in an ongoing relationship with Griselda, and they had a child
together named Jaslyn.  Amalia and Griselda were both aware of the love triangle which existed. 
	After Griselda and Mayra arrived at Amalia's home, Griselda attempted to enter through the
front door.  When Amalia blocked her entry, Griselda attacked Amalia, and a fight ensued on the
steps leading into the home.  The fight ended when Armando separated the two women.  Griselda
pled guilty to assault - bodily injury. 
	The evidence is conflicting with regard to whether Mayra, upon seeing the altercation, exited
the car and joined the fight between Griselda and Amalia.  After the trial court denied Mayra's
motion for a directed verdict, the jury found Mayra guilty of assault-bodily injury.  The trial court
sentenced Mayra to 180 days in jail, suspended and probated for three months, and assessed a
$100.00 fine plus court costs.
Standard of Review
	In order for evidence to be legally sufficient, it must "convince a trier of fact beyond a
reasonable doubt of the existence of every element of the offense." Jackson v. Virginia, 443 U.S.
307, 316 (1979).  We review the legal sufficiency of the evidence in the light most favorable to the
verdict and determine whether any rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt.  Vodochodsky v. State, 158 S.W.3d 502, 509 (Tex. Crim. App.
2005).  As "the exclusive judge of the credibility of witnesses and of the weight to be given their
testimony," the jury must resolve all conflicts in the evidence.  Jones v. State, 944 S.W.2d 642, 647
(Tex. Crim. App. 1996).  
	In conducting a factual sufficiency review, we view all of the evidence in a neutral light and
set aside the verdict only if: (1) the evidence is so weak that the verdict is clearly wrong and
manifestly unjust; or (2) the verdict is against the great weight and preponderance of the evidence. 
Johnson v. State, 23 S.W.3d 1, 11 (Tex. Crim. App. 2000).  In reviewing a factual sufficiency
challenge "the appellate court should be mindful that a jury has already passed on the facts, and
convicted, and that the court should never order a new trial simply because it disagrees with the
verdict, but only where it seems to the court to represent a manifest injustice."  Watson v. State.  204
S.W.3d 404, 414 (Tex. Crim. App. 2006).  The jury may choose to believe all, some, or none of the
testimony or evidence presented.  Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991). Analysis
	Mayra contends the evidence is legally and factually insufficient to support her conviction
for assault-bodily injury.  Specifically, Mayra contends the evidence does not establish that she was
involved in the fight between Griselda and Amalia. 
	Here, the jury was presented with testimony which created two conflicting accounts of the
altercation.  During trial, Amalia testified while she and Griselda fought on the front steps, she heard
someone come closer and yell "leave my sister alone."  Amalia testified she felt someone else enter
the fight, pull her by the hair, and punch her in the face while she held Griselda down.  On cross
examination, however, Amalia stated she could not see Mayra clearly during the fight and never met
Mayra before that day.  Nonetheless, Amalia reiterated she unmistakably felt someone else enter the
fight and yell "leave my sister alone."  In addition, Juan also testified he came outside to find his
mother fighting with two women.  On cross examination, Juan admitted he did not actually see the
women struggling, but he did see Mayra moving back to the car after dropping a clump of his
mother's hair in the front yard.  The State presented photos showing that Amalia suffered a black eye
and bruises on her arm from the fight.
	Griselda and Mayra, however, testified Mayra never entered the fight.  Griselda stated
Mayra's only involvement in the altercation was to restrain Griselda and encourage her to leave after
Armando had broken up the fight.  Mayra also testified that Armando came outside the house as she
approached the struggle and handed her Jaslyn before he separated Griselda and Amalia.  Mayra
testified she put Jaslyn in the car and returned to get Griselda, who was using a ceramic frog to strike
the windshield of Amalia's car.  Mayra denied touching Amalia during the incident.      
	Here, the jurors, as the exclusive judge of the credibility of witnesses, chose to believe
Amalia and Juan's version of the events.  See Jones, 944 S.W. 2d at 647; Chambers, 805 S.W.2d
at 461.  We may not substitute our judgment regarding the credibility of the witnesses for that of the
jury.  See Vodochodsky, 158 S.W.3d at 510.  While Mayra and Griselda's testimony may contradict
Amalia and Juan's version of events, "[a]ny inconsistencies in the testimony must be resolved in
favor of the verdict."  See Rivera v. State, 271 S.W.3d 301, 304 (Tex. App.--San Antonio 2008, no
pet.).  Accordingly, the evidence is legally and factually sufficient to support Mayra's conviction. 
Conclusion
	We affirm the trial court's judgment.  
							Marialyn Barnard, Justice
DO NOT PUBLISH